Citation Nr: 1126662	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  01-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a spinal injury, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for residuals of a traumatic injury to the right eye.


REPRESENTATION

Veteran  represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981 and from June 1981 to December 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The issues of entitlement to service connection for right hip disability and for spinal injury were previously before the Board in October 2001, when they were remanded for further development of the evidence.

The appeal to reopen a claim for service connection for traumatic right eye injury is before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2001 rating decision that declined to reopen the Veteran's claim.  In a decision issued in October 2001, the Board denied the Veteran's claim to reopen.  The Veteran appealed that decision to the Court.  In November 2002, the Court issued an order that vacated the October 2001 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the November 2002 Joint Motion by the parties.  In October 2003, the Board remanded the matter to provide the Veteran with notice under the Veterans Claims Assistance Act (VCAA).  In March 2009, the Board again remanded the issues of entitlement to service connection for spinal injury, right hip disability, and trauma to right eye for additional development.  The issue of entitlement to service connection for depression was also remanded in March 2009, but granted by the agency of original jurisdiction (AOJ); therefore, that issue is no longer before the Board. 

In a September 2007 VA Form 9, Substantive Appeal, the Veteran indicated that he wished to appear at a videoconference hearing before the Board; he withdrew this request by August 2008 correspondence.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2010).

An October 2001 Board decision referred claims of service connection for a right foot disability and high blood pressure.  It appears these issues were never developed for appellate review; hence, they are again referred to the RO for appropriate action.  Additionally, February 2008 and July 2008 submissions raise the issue of entitlement to service connection for a sleep disorder.  This issue is also referred to the RO for appropriate action as it has not been developed for appellate review. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that the Veteran's appeal has been at issue for many years, but unfortunately, a review of the record indicates that another remand is required prior to further adjudication of the claims.  First, the Board observes that the June 2010 VA orthopedic examination report reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) with disability onset in 1979.  Although it is apparent that his SSA benefits are based on his psychiatric disabilities, there may be evidence in the treatment records associated with the application for those benefits that is related to the claims on appeal.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the records related to the Veteran's application and award of SSA disability benefits should be added to the claims file. 

Additionally, the Board determines that the June 2010 VA orthopedic examination is inadequate with respect to the claimed right hip disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner in this case examined the Veteran's left hip and then offered an etiological opinion with regard to the disability of that joint.  She was then requested to offer an opinion with respect to the claimed right hip disability, which was received in October 2010.  However, a review of the examination report shows that, even though X-rays were taken of both hips, the examiner did not examine the right hip.  Thus, the proffered opinion was not based on a contemporaneous clinical evaluation of the Veteran's symptoms and disability.  Accordingly, the Board determines that the June 2010 VA examination was inadequate for rating purposes with respect to the right hip.  Therefore, the Veteran should be scheduled for another VA orthopedic examination to assess the existence and etiology of the claimed right hip disability. 

Accordingly, the case is REMANDED for the following action:

1. Request all records related to the Veteran's application and award of SSA disability benefits.  All requests and responses, positive and negative, should be associated with the claims file. 

2. The Veteran should then be afforded a VA orthopedic examination to determine whether his right hip disability is related to any service-connected disability.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must explain the rationale for all opinions provided.

The examiner is asked to provide an opinion on the following question:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's right hip disability was either (i) caused or (ii) aggravated by (increased in severity by) any service-connected disability?

3. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


